On Motion to Dismiss.
The opinion of the court was delivered by
Watkins, J.
The grounds assigned for the dismissal of the city’s appeal are, (1st) that the matter in dispute is, as to her, less than §2000; (2d) that she is without interest to maintain an alleged sale to the State.
Evidently she is without interest as. to the title of the State to the property in suit; and her taxes are less than §2000 in amount. To this extent, the appellee’s motion must prevail, and the appeal be dismissed. But the matter is different in respect to the appeal of the State Tax Collector. As to him, the grounds of the motion are, (1st) that he is without interest to prosecute an appeal from the judgment rendered; (2d) that no law authorizes him to appeal in behalf of the State; (3d) that if he can legally thus appeal, he can so do only on furnishing bond; (4th) the order of appeal was void, because it dispensed the Tax Collector from furnishing bond; (5th) that the matter in dispute does not exceed §2000, exclusive of interest.
This is a suit to test the adjudication of a piece of improved real ■estate, in the city of New Orleans, to the State, and for that purpose the State Tax Collector was made a defendant.
We think it self-evident that, if the law authorized the Tax Collector to stand in judgment, for the purposes stated in the plaintiff’s1 petition, and the judgment rendered in’ her favor, it also authorized him to prosecute an appeal from that judgment, and stand in judg*729ment on appeal. The theory of plaintiff’s case certainly is that, as the Tax Collector passed to the State, he was the proper person with whom to litigate its validity. .Whether she was correct in that assumption we-need not decide, because she is completely estopped, by her judicial admission of his competency, from now gainsaying it for her own advantage, and to the detriment df the State.
Personating the State, as he is conceded to be, the State Tax Collector was under no obligation to furnish security, and the order of appeal is valid. In the Tax Collector’s answer the value of the property is stated to be $4000, and claim is made for over $2000 of revenues. We think this part of the motion is not well grounded, and must be overruled. Merchants Mutual Insurance Company vs. Board, 40 An. 371.